Citation Nr: 0808968	
Decision Date: 03/18/08    Archive Date: 04/03/08

DOCKET NO.  05-41 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to May 7,1996 for the 
grant of service connection for idiopathic hypertrophic 
subaortic stenosis with arteriosclerotic heart disease (ASHD) 
cardiomegaly/ post-operative (PO) AICD implant.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from March 1966 to 
February 1972.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which granted service connection for the veteran's 
heart disability.  A notice of disagreement was received in 
March 2004, a statement of the case was issued in August 
2005, and a substantive appeal was received in December 2005.  

The Board notes that the original March 2003 rating decision 
assigned an effective date of May 9, 1996.  However, this 
appears to have been some sort of typographical error as the 
subsequent statement of the case and attached rating 
evaluation sheet indicated that the effective date assigned 
was actually May 7, 1996.  Thus, the Board finds that the 
current appeal concerns an effective date prior to May 7, 
1996.  

In an April 2007 VA Form 1-646, the veteran's representative 
appears to be advancing a claim of clear and unmistakable 
error in a prior RO rating decision.  Thus, this matter is 
referred to the RO for clarification and any necessary 
action.  


FINDINGS OF FACT

1.  In a May 1989 rating decision, the RO denied entitlement 
to service connection for idiopathic hypertrophic subaortic 
stenosis as new and material evidence was not submitted; the 
veteran failed to file a timely notice of disagreement to 
initiate an appeal from this rating decision.  

2.  On March 7, 1994, the veteran filed an application for 
service connection for idiopathic hypertrophic subaortic 
stenosis.




CONCLUSIONS OF LAW

1.  The May 1989 rating decision, which denied entitlement to 
service connection for idiopathic hypertrophic subaortic 
stenosis, is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  The criteria for assignment of an effective date of March 
7, 1994, but no earlier, for the grant of service connection 
for idiopathic hypertrophic subaortic stenosis with ASHD 
cardiomegaly/PO AICD implant, have been met.  38 U.S.C.A. § 
5110 (West 2002); 38 C.F.R. §§ 3.151, 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

The record shows that in a March 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).   
Further, as the notice outlined the requirements for an 
earlier effective date, the Board finds that the requirements 
set forth in Dingess/Hartman v. Nicholson, 19 Vet.App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, have also been 
met.  

The Board also notes that the March 2006 VCAA letter 
implicitly notified the appellant of the need to submit any 
pertinent evidence in the appellant's possession.  In this 
regard, the appellant was advised to identify any source of 
evidence and that VA would assist in requesting such 
evidence.  Specifically, he was advised to submit information 
describing the additional evidence or the evidence itself.  
The Board believes that a reasonable inference from such 
communication was that the appellant must also furnish any 
pertinent evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  The 
Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran's claim 
for service connection was granted in a March 2003 rating 
decision.  In March 2006, a VCAA letter was issued.  The VCAA 
letter notified the claimant of what information and evidence 
is needed to substantiate his claim for an earlier effective 
date, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertains to the claim.   

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless.  Although the 
notice provided to the claimant in March 2006 was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided prior to certification of the veteran's claim to 
the Board in April 2007.  The contents of the notice fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices.  Therefore, to 
decide the appeal would not be prejudicial to the claimant.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service medical records and post service medical records and 
VA fee-based examination reports.  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant.  In fact, in a May 2006 statement, the veteran 
explicitly stated that he had no further information or 
evidence to submit to substantiate his claim.     

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran contends that he is entitled to an effective date 
prior to May 7, 1996 for service connection for idiopathic 
hypertrophic subaortic stenosis with ASHD cardiomegaly/PO 
AICD implant.  Specifically, the veteran asserts that he 
filed his initial claim in May 1986; and, thus, the effective 
date should be from the date of this original claim.  The 
statutory and regulatory guidelines for the determination of 
an effective date of an award of disability compensation are 
set forth in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The 
effective date of an evaluation and an award of compensation 
based on an original claim, a claim reopened after a final 
disallowance, or a claim for increase will be the date the 
claim was received or the date entitlement arose, whichever 
is later.  See 38 C.F.R. § 3.400. 

Any communication or action, indicating intent to apply for 
one or more benefits under the laws administered by VA may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  38 
C.F.R. § 3.155(a).

The veteran filed an original claim for heart problems in May 
1986.  The veteran's claim was denied in a March 1987 rating 
decision as the veteran's heart disability, described as 
idiopathic hypertrophic subaortic stenosis (IHSS), preexisted 
service and was not aggravated by service.  The veteran was 
notified of this decision in a March 1987 letter.  The 
veteran failed to file a notice of disagreement to initiate 
an appeal from this decision.  Moreover, IHSS was again 
denied in a May 1989 rating decision as no new and material 
evidence had been submitted.  The veteran was notified of 
this decision in a June 1989 letter.  Again, the veteran did 
not initiate an appeal from this determination.  On March 7, 
1994, the veteran filed another application for service 
connection for IHSS.  A May 1994 deferred rating decision 
indicated that all the disabilities claimed, except leg, arm 
and chest pain had previously been denied.  However, there is 
no indication that the veteran was informed of this finding.  
Subsequently, entitlement to service connection for chest 
pain was denied in a September 1994 rating decision as this 
issue was not considered a disability for VA purposes.  
However, the veteran's heart disability or IHSS was not 
addressed in this rating decision.  In May 1996, the veteran 
filed a statement that was treated by the RO as a new claim 
to reopen.  In the March 2003 rating decision, the RO granted 
service connection and assigned an effective based on the May 
1996 communication from the veteran.  

However, as the September 1994 rating decision did not 
address the veteran's heart disability, the Board finds that 
the veteran's March 7, 1994 application was not finally 
adjudicated by the RO until the March 2003 rating decision 
currently on appeal.  Thus, an effective date of March 7, 
1994 for the grant of service connection for idiopathic 
hypertrophic subaortic stenosis with ASHD cardiomegaly/PO 
AICD implant is warranted.  See 38 C.F.R. § 3.400.    

Nevertheless, an effective date prior to March 7, 1994 is not 
warranted.  Again, the veteran was informed of the May 1989 
rating decision in a June 1989 letter.  The veteran did not 
file a timely notice of disagreement to initiate an appeal 
from this determination.  The next documentation in the 
claims file submitted by the veteran is the March 7, 1994 
application and attachments.  Thus, the RO's May 1989 rating 
decision is final.  38 U.S.C.A. § 7105.  

Thus, when the veteran filed his March 7, 1994 statement, it 
was construed as a claim to reopen since there was a prior 
final disallowance in May 1989.  There is no evidence that 
indicates any intent on the part of the veteran to apply for 
compensation for any heart disability after the May 1989 
decision until the March 7, 1994 claim.  The assigned 
effective date of March 7, 1994, is the date of receipt of 
the veteran's claim to reopen.  Because the May 1989 rating 
decision is final, the claim upon which that decision, and 
any prior decisions, was based cannot serve as the basis for 
assignment of an effective date for a subsequent award of 
service connection.  The veteran's claim to reopen was 
received by VA on March 7, 1994, and that date should be 
assigned as the effective date for the grant of service 
connection for idiopathic hypertrophic subaortic stenosis 
with ASHD cardiomegaly/PO AICD implant.  Absent a finding of 
clear and unmistakable error in a previous RO decision (which 
issue is not currently before the Board) the desired earlier 
effective of May 1986 cannot be assigned.

Based on the above, the earliest date of receipt of a 
reopened claim for service connection for idiopathic 
hypertrophic subaortic stenosis with ASHD cardiomegaly/PO 
AICD implant is March 7, 1994, the date the RO received the 
veteran's claim to reopen his claim.  While the Board is 
sympathetic to the veteran's beliefs that an earlier 
effective date is warranted; under the circumstances, the 
Board is precluded by statute and regulation from assigning 
an effective date prior to March 7, 1994 for the granting of 
service connection for idiopathic hypertrophic subaortic 
stenosis with ASHD cardiomegaly/PO AICD implant.  

In conclusion, an effective date of March 7, 1994 is 
warranted.  However, the preponderance of the evidence is 
against an effective date earlier than March 7, 1994.  As the 
preponderance of the evidence weighs against an earlier 
effective date, the benefit-of-the-doubt doctrine does not 
apply.  See 38 U.S.C.A. § 5107(b).




ORDER

An effective date of March 7, 1994, but no earlier, for the 
grant of service connection for idiopathic hypertrophic 
subaortic stenosis with ASHD cardiomegaly/PO AICD implant, is 
warranted.  To that extent, the appeal is granted subject to 
the law and regulations governing the payment of monetary 
benefits.   



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


